Citation Nr: 1417638	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-00 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for status post three left knee surgeries with degenerative disease and residual left knee scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from January 1991 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his January 2013 VA examination, the Veteran reported that he was last treated by VA for his left knee condition in July 2012.  The Veteran also reported that he was treated by a private doctor in April 2012.  A review of the record shows that the most recent VA records are from October 2011 and the most recent private treatment records are from December 2011.  

On remand, any current treatment records related to the Veteran's left knee should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his left knee condition since December 2011.  After securing the necessary release, the AOJ should obtain these records, including any outstanding VA treatment records.  Specifically, any treatment records from Dr. Wiley since December 2011, and any VA treatment records from October 2011 should be obtained.

2.  After completing these actions, the AOJ should undertake any other development deemed appropriate.  

3.  Then, readjudicate the issue of entitlement to an increased rating for a left knee condition.  If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



